Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-102006035443-B3, hereinafter DE’443, in view of DE-19915303-A1, hereinafter DE’303.
Regarding claims 1, 6, 7, 14, and 15, DE’443 discloses a drilling tool for a portable power tool, comprising: a drill head 4 (See Figures 1a-1c) formed as a solid hard-metal head (See Translation [0018]) having at least one primary cutting element 6 and at least one secondary cutting element 7 that defines a secondary cutting diameter (See Figure 1c); a drill shank 2 connected to the drill head by welding or soldering/brazing (See Translation [0018]): and a rotation axis, wherein the drill shank 2 is configured so as to be integral and has (i) a conveying portion with a conveying groove that winds in a helical manner about the shank 2 so as to convey away drilling dust (See Figures 1a-1c).
 DE’443 does not disclose a fastening portion that is configured for releasably fastening the drilling tool to a power tool, wherein the conveying portion has a drill head support region adjacent to the drill head that has a diameter reinforcement defining a first maximum diameter that corresponds to the secondary cutting diameter, and wherein the conveying portion has a conveying groove run-out region adjacent to the fastening portion, the conveying groove run-out region having a second maximum diameter adjacent to the fastening portion, the first maximum diameter being larger than the second maximum diameter, and wherein the drill head support region extends from the drill head in an axial direction by up to 25 mm.  DE’303 discloses a drilling tool 107 (See Figure 10) with a fastening portion 104 that is configured for releasably fastening the drilling tool 107 to a power tool , a conveying portion 108 having a drill head support region 117 adjacent a drill head 102 (See Figures 9a-10b) that has a diameter reinforcement defining a first maximum diameter that corresponds to the outer surface of the drill head (See Figures 9a-10b), outer diameter of the drill head support region decreases in the axial direction from the first maximum diameter at the drill head to the second maximum diameter at a transition from the drill head support region to the run-out region (See Figures 9a-10a), and wherein the conveying portion 108 has a conveying groove run-out region adjacent to the fastening portion 104 (Note: the portion of the conveying portion 108 nearest the fastening portion 104), the conveying groove run-out region having a second maximum diameter adjacent to the fastening portion, the first maximum diameter being larger than the second maximum diameter (See Figures  9a and 10a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’443, in view of DE’303, such that a 
DE’303 further discloses wherein the drill head support region extends from the drill head in an axial direction by 1/4 to 1/5 of the drill diameter (See Translation [0065]).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the drill diameter such that the drill head support region extends in an axial direction by less than 25 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this case, one of ordinary skill in the art would modify the drill diameter and thus the drill head support region axial extension in order to provide appropriate reinforcement to the drill head.
Regarding claim 4, DE’443 discloses wherein the at least one primary cutting element 6 defines a primary cutting diameter (See Figure 1c) which delimits the at least one primary cutting element 6 and which exceeds the first maximum diameter of the conveying portion 2 (See Figures 1a-1c).
Regarding claim 8, DE’443, as modified by DE’303, discloses the drilling tool of claim 2 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first diameter to be up to 10% greater than the second diameter since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, DE’443 discloses wherein the drill head 4 has a drill head conveying groove (See Figures 1a-1c) that adjoins the conveying groove of the 
Regarding claim 10, DE’443 discloses the conveying groove (See Figures 1a-1c).  The limitation “is incorporated in the drill shank by subtractive machining.” Renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 12, DE’303 further discloses wherein the drill head support region 117 is contiguous to the drill head (See Figures 9a-10b).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’443, in view of DE’303, such that the drill head support region is contiguous to the drill head in order to provide reinforcement to the drill head.
Regarding claim 13, DE’303 further discloses wherein the drill head support region 117 is contiguous to the drill head, and wherein the conveying groove run-out region is contiguous to the fastening portion 104 (See Figures 9a-10b).  It would have 
Regarding claim 16, DE’443, as modified by DE’303, discloses the drilling tool of claim 8 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the first diameter to be up to 3% greater than the second diameter since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, DE’443 discloses the conveying groove. The limitation “is incorporated in the drill shank by turning.” Renders this claim a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 20, DE’443 discloses the solid hard-metal head 4 delimits an axial extent of the drill shank in the axial direction (See Figures 1a-1c).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-10, 12-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722